      Case 2:19-cv-05283-HB Document 27 Filed 09/15/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EASTERN, LLC                         :             CIVIL ACTION
                                     :
          v.                         :
                                     :
TRAVELERS CASUALTY INSURANCE         :
COMPANY OF AMERICA                   :             NO. 19-5283

                                  ORDER

         AND NOW, this     15th    day of September, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that summary judgment is entered in favor of defendant

Travelers Casualty Insurance Company of America (“Travelers”)

and against plaintiff Eastern, LLC (“Eastern”) on Eastern’s

claims and on Travelers’ counterclaim for a declaration that

Travelers had no duty to defend or indemnify Eastern.


                                         BY THE COURT:


                                          /s/ Harvey Bartle III
                                         _________________
                                                                     J.
